Filed 3/12/13 Chen v. World Journal LA CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


LEON CHUN-LUNG CHEN,                                                 B237417

         Plaintiff and Appellant,                                    (Los Angeles County
                                                                     Super. Ct. No. GC047139)
         v.

WORLD JOURNAL LA, LLC, et al.,

         Defendants and Respondents.



         APPEAL from an order of the Superior Court of Los Angeles County, Jan A.
Pluim, Judge. Affirmed.


         Law Offices of Douglas J. Pettibone and Douglas J. Pettibone for Plaintiff and
Appellant.


         Manatt, Phelps & Phillips, Mark S. Lee, Yi-Chin Ho and Benjamin G. Shatz for
Defendants and Respondents.


                                          _______________________
       Appellant Leon Chun-Lung Chen (appellant or Chen) appeals from the order
dismissing his First Amended Complaint (the complaint) for multiple defamation-based
torts against defendants and respondents World Journal LA, LLC, World Journal SF,
LLC and the Chinese Daily News, Inc. (collectively respondents) as a Strategic Lawsuit
Against Public Participation (SLAPP). We affirm.

           THE ANTI-SLAPP STATUTE AND STANDARD OF REVIEW

       The court in Hawran v. Hixson (2012) 209 Cal.App.4th 256 (Hawran), recently
explained that a special motion to strike pursuant to the anti-SLAPP statute (Code Civ.
Proc., § 425.16) ― ‗is a procedural remedy to dispose of lawsuits brought to chill the valid
exercise of a party‘s constitutional right of petition or free speech. . . . The Legislature
has declared that the statute must be ―construed broadly‖ to that end.‘ . . . [¶] ‗The
analysis of an anti-SLAPP motion . . . involves two steps. ―First, the court decides
whether the defendant has made a threshold showing that the challenged cause of action
is one ‗arising from‘ protected activity.‖ ‘ . . . The court looks to ‗ ―the gravamen or
principal thrust‖ of the action.‘ . . . [¶] ‗ ―[Second, if] the court finds [the threshold]
showing has been made, it then must consider whether the plaintiff has demonstrated a
probability of prevailing on the claim.‖ . . .‘ . . .‖ (Hawran, at p. 268, citations omitted.)
       ― ‗To establish a probability of prevailing, the plaintiff ―must demonstrate that the
complaint is both legally sufficient and supported by a sufficient prima facie showing of
facts to sustain a favorable judgment if the evidence submitted by the plaintiff is
credited.‖ [Citations.] For purposes of this inquiry, ―the trial court considers the
pleadings and evidentiary submissions of both the plaintiff and the defendant ([Code
Civ. Proc.,] § 425.16, subd. (b)(2)); though the court does not weigh the credibility or
comparative probative strength of competing evidence, it should grant the motion if, as a
matter of law, the defendant‘s evidence supporting the motion defeats the plaintiff‘s
attempt to establish evidentiary support for the claim.‖ [Citation.] In making this
assessment it is ―the court‘s responsibility . . . to accept as true the evidence favorable to
the plaintiff . . . .‖ [Citation.] The plaintiff need only establish that his or her claim has

                                               2
―minimal merit‖ [citation] to avoid being stricken as a SLAPP.‘ [Citations.]‖ (Hawran,
supra, 209 Cal.App.4th at pp. 273-274.) ― ‗ ―Only a cause of action that satisfies both
prongs of the anti-SLAPP statute—i.e., that arises from protected speech or petitioning
and lacks even minimal merit—is a SLAPP, subject to being stricken under the statute.‖ ‘
[Citation.]‖ (Id. at p. 269.)
       On appeal, we independently review both prongs: whether the complaint arises
out of the defendant‘s exercise of a valid right to free speech, and, if so, whether the
plaintiff has established a reasonable probability of prevailing on the merits. (Soukup v.
Law Offices of Herbert Hafif (2006) 39 Cal.4th 260, 269, fn. 3; Governor Gray Davis
Com. v. American Taxpayers Alliance (2002) 102 Cal.App.4th 449, 456;
ComputerXpress, Inc. v. Jackson (2001) 93 Cal.App.4th 993, 999.) With these rules in
mind, we turn to the facts of this case.

                                FACTUAL BACKGROUND

       The Chinese Daily News is a Chinese language newspaper. An edition is
published by respondent World Journal LA for circulation in the greater Los Angeles,
San Diego, New Mexico, and Las Vegas regions; another edition is published by World
Journal SF for circulation in Northern California.1 The Taiwan United Daily News is a
Taiwanese newspaper. Taipei Telecommunications Group distributes articles published
in the Taiwan United Daily News to other entities, including World Journal.2 World
Journal in turn republishes in the Chinese Daily News those articles World Journal‘s
editors believe would be of interest to its readership. World Journal editors do not verify
the accuracy of the information contained in the articles distributed by Taipei
Telecommunications Group, much like they do not verify the accuracy of articles
distributed by the Associated Press.

1     We henceforth refer to World Journal LA and World Journal SF collectively as
World Journal.

2      Neither the Taiwan United Daily News nor Taipei Telecommunications Group is a
party to this action.
                                              3
       Chen is a dental surgeon. He operates numerous offices in California and Nevada.
Chen developed what he characterizes as ―ground breaking dental implantation practices,
including the patent-pending ‗Five in One Technique,‘ ‖ which allows a patient to receive
a full dental implant in one day rather than in five separate procedures over many months.
A number of Chen‘s patients are Chinese-Americans. Since 2007, Chen has advertised
his dental practice, as well as seminars he has given on dental implants, in World Journal
publications. Chen has also submitted press releases to World Journal. In 2008, Chen
gave a copy of his autobiography to the deputy manager of the World Journal LA sales
department.
       In early 2010, Chen took the Taiwanese dental exam with the intention of
extending his dental implantation practice to Taiwan. He did not pass the exam. After
failing the exam, Chen gave an interview to Taiwan United Daily News reporter Kuang-I
Lee, regarding taking the dental exam and Chen‘s innovative implant technique. Based
on that interview, Kuang wrote an article published in the April 6, 2010 edition of the
Taiwan United Daily News under the headline, ―Famous Dentist From Harvard Fails
Taiwan Medical License Examination.‖ Another article written by Kuang was published
that same day under the headline, ―Chen Chun-Lung: Are There National Boundaries in
Health Care?‖ After Chen‘s sister called Kuang to express concerns about the ―Famous
Dentist‖ article, Kuang interviewed her and wrote a third article published under the
headline, ―Was His Clinic Closed Due to Medical Conflicts? Chen Chun-Lung: This Is
A Rumor!‖ Meanwhile, Ching Ru Shih, another reporter with the Taiwan United Daily
News, was interviewing prominent dentists in China for an article which was published in
the Taiwan United Daily News under the headline, ―Different Opinions Toward Dr. Chen
Chun-Lung – From Praise to Criticism.‖ Reporter Hui-Hui Chen interviewed a
prominent Chinese dentist concerning Chen and contributed one paragraph to that article.
In April 2010, Kuang‘s three articles and the one article co-authored by Ching and Hui,
all originally published in the Taiwan United Daily News, were republished in World
Journal publications including the local Chinese Daily News. World Journal also posted


                                             4
the articles on its Web site.3 World Journal did not reinvestigate the stories before
republishing them in its newspaper or on its Web site.
       Chen knew that the articles were published in Taiwan by the Taiwan United Daily
News, but did not immediately know they had been republished by World Journal. After
the articles were republished by World Journal, some of Chen‘s patients refused to pay
him for surgeries already performed and lodged complaints against him with the
California Dental Board. At about this same time, Chen noticed a drop in attendance at
his seminars. In September 2010, Chen emailed World Journal requesting that an article
about him be removed from its Web site. In response to the email, the manager of the
Web site made the article ―non-searchable.‖
       On September 20, 2010, Chen commenced a lawsuit in Taiwan against the Taiwan
United Daily News and the Taiwanese journalists who wrote the articles about Chen.
Upon his return from Taiwan on September 29, Chen discovered that the articles
appeared not only on World Journal‘s Web site, but also in the printed Chinese Daily
News. Chen retained an attorney and a translator to translate the Chinese language
articles into English. Over the next several months, Chen‘s attorney made repeated
requests that World Journal print a retraction. World Journal, through its attorney,
refused to do so.

                           PROCEDURAL BACKGROUND

       On April 5, 2011, Chen filed this action against respondents for trade libel, libel
per se, libel, false light, interference with present and prospective economic advantage,
negligent infliction of emotional distress and intentional infliction of emotional distress.
Respondents‘ demurrer to the intentional and negligent infliction of emotional distress
causes of action was sustained with leave to amend; their demurrer to the remaining
causes of action was overruled. Chen timely filed the operative first amended complaint,
which eliminated the negligent infliction of emotional distress claim. One article


3      English translations of the articles are attached as exhibits to the complaint.
                                              5
published on World Journal‘s Web site and two articles published in the Chinese Daily
News were attached as Exhibits to the amended complaint. The gravamen of the
complaint was that the following statements, some repeated in multiple articles
republished by World Journal, were false and defamatory:
      1. Chen is a ―famous dental expert in tooth implantation.‖
      2. Chen ―owns eight clinics in the United States . . . .‖
      3. ―[Chen] has an annual income of nearly $500 million in the United States.‖
      4. ―Some dentists have disclosed that [Chen‘s] clinic, located in Las Vegas, has
          already closed due to medical conflicts.‖ ―Those statements regarding ‗his
          clinic located in Las Vegas closed due to medical conflicts,‘ are totally
          rumors.‖
      5. ―Perhaps it can be said that [Chen] has already felt that there are too many
          risks with operating his clinic in America, so he has decided to come back to
          Taiwan for a better career.‖
      6. ―[S]ome dentists are suggesting that this [failure to pass Taiwanese dental
          exam] may be due to his poor Chinese language skills, which may have led to
          difficulty answering questions.‖
      7. ―Although [Chen] wished to come back to Taiwan to start his career, he has to
          surpass the legal barriers and avoid being the ‗famous doctor without a
          license.‘ ‖
      8. ―[Chen] has already invested money in a clinic located in Taiwan and has
          prepared this for his nephew who just graduated from the Department of
          Dentistry in Taiwan.‖
      9. ―The Executive Director of the Taiwan Academy of Oral Implantation, Tsai I-
          Min, once taught [Chen], who was a student of the Department of Dentistry
          when he was studying periodontal disease at Harvard.‖
      10. ―Mr. Tsai still remembers the first question that [Chen] asked him – ‗How
          much do Taiwanese dentists earn?‘ rather than any dental professional
          question.‖

                                             6
      11. Chen never granted an interview to journalists Hui and Ching, whose article
          states, ―[Chen] reported that his original ‗five in one‘ surgical method, . . . can
          shorten the time for tooth implantation . . . .‖
       Respondents moved to strike the complaint as a SLAPP.4 The gist of that motion
was that (1) the challenged statements were protected speech, and (2) Chen could not
establish a probability of prevailing on the merits of his claims because respondents were
immune under the Communications Decency Act of 1996 (47 U.S.C. § 230(c)); the
challenged statements were substantially true and not reasonably susceptible of a
defamatory meaning and, in any case, Chen could not prove malice. Chen countered that
the challenged statements were not protected speech because they were not made in a
public forum and were not about a public issue; the Communications Decency Act is
inapplicable; the statements were false and defamatory; Chen was not a public figure; and
the statements were made with malice.5
       Following a hearing on August 24, 2011, the trial court granted respondents‘ anti-
SLAPP motion. It found that Chen was a ―limited public figure‖; most of the challenged
statements were ―either not false or are not particularly defamatory . . . ,‖ and others are
at least partially true . . .‖; Chen did not prove malice; and respondents were immune
under the Communications Decency Act. The judgment (including an award of attorney
fees in an amount to be determined) and order of dismissal were filed on September 16,
2011. Chen timely appealed.



4     Respondents moved to strike the original complaint as a SLAPP, but the record
does not include a ruling on that motion.

5       Chen supported his opposition to the anti-SLAPP motion with a declaration, but
did not designate his declaration for inclusion in the clerk‘s transcript. Even after the
absence of his declaration was noted by World Journal in its respondent‘s brief, Chen did
not seek to augment the record with a copy of his declaration. Accordingly, it is not a
part of the appellate record. We also observe that the reporter‘s transcript of the anti-
SLAPP hearing is not in the record. We ignore arguments made by appellant that are
based on matters outside the record.
                                              7
                                       DISCUSSION

A.     The Challenged Statements Are Protected Speech

       Appellant contends the challenged statements are not protected speech because
they were neither made in a public forum nor did they concern a matter of public interest.
He is incorrect.
       The anti-SLAPP statute provides: ―A cause of action against a person arising
from any act of that person in furtherance of the person‘s right of petition or free speech
under the United States Constitution or the California Constitution in connection with a
public issue‖ shall be subject to an anti-SLAPP motion. (§ 425.16, subd. (b)(1).)
Subdivision (e) of the statute explains that an ― ‗act in furtherance of a person‘s right of
petition or free speech . . . in connection with a public issue,‘ ‖ includes any written or
oral statement ―made in a place open to the public or a public forum in connection with
an issue of public interest,‖ as well as ―any other conduct in furtherance of the exercise of
the constitutional right . . . of free speech in connection with a public issue or an issue of
public interest.‖ The statute does not define ―public forum‖ or ―public interest.‖

       1.     World Journal‘s Web Site and the Chinese Daily News Are Public Forums

              a.      The Web Site

       It is now well settled that, ―Web sites accessible to the public . . . are ‗public
forums‘ for purposes of the anti-SLAPP statute.‖ (Barrett v. Rosenthal (2006) 40 Cal.4th
33, 41, fn. 4; see also Wong v. Jing (2010) 189 Cal.App.4th 1354, 1366 (Wong).) In
Wilbanks v. Wolk (2004) 121 Cal.App.4th 883, 897 (Wilbanks), the court analogized the
World Wide Web to a public bulletin board and the individual web sites to notices pinned
to that board. Accordingly, the challenged statements made on World Journal‘s web site
were made in a public forum within the meaning of the anti-SLAPP statute.




                                               8
              b.     The Chinese Daily News

       The Courts of Appeal have disagreed whether a newspaper is a ―public forum‖
within the meaning of Code of Civil Procedure section 425.16, subdivision (e). For
example, in Lafayette Morehouse, Inc. v. Chronicle Publishing Co. (1995) 37
Cal.App.4th 855, 863, fn. 5, the court held that newspapers are not public forums because
members of the public cannot freely publish their opinions in them. (See also Weinberg
v. Feisel (2003) 110 Cal.App.4th 1122, 1130 [―Means of communication where access is
selective, such as most newspapers, newsletters, and other media outlets, are not public
forums.‖].)
       But other courts have concluded otherwise ―because the opinions [that newspapers
and magazines] express are readily available to members of the public and contribute to
the public debate.‖ (Nygård, Inc. v. Uusi-Kerttula (2008) 159 Cal.App.4th 1027, 1037
(Nygård).) The court in Nygård reasoned that nothing in the anti-SLAPP statute suggests
that the Legislature intended to exclude traditional print media from anti-SLAPP
protection and the purpose of the statute would not be served if it were construed to be
inapplicable to all newspapers, magazines and other public media. (Nygård, at p. 1038;
see also Wilbanks, supra, 121 Cal.App.4th at p. 897 [―Where the newspaper is but one
source of information on an issue, and other sources are easily accessible to interested
persons, the newspaper is but one source of information in a larger public forum.‖];
Damon v. Ocean Hills Journalism Club (2000) 85 Cal.App.4th 468, 476 [homeowners‘
association newsletter was a public forum ―in the sense that it was a vehicle for
communicating a message about public matters to a large and interested community‖].)
We agree with the reasoning of Nygård, Damon and Wilbanks, and conclude that
newspapers are public forums within the meaning of Code of Civil Procedure
section 425.16, subdivision (e). Accordingly, the challenged statements made in articles
published in the World Journal-owned Chinese Daily News were made in such a forum.




                                             9
       2.     The Statements Concern an Issue of Public Interest

       To come within the anti-SLAPP statute, a statement must also be made ―in
connection with an issue of public interest.‖ (Code Civ. Proc., § 425.16, subd. (e).)
Statements that are in the nature of consumer protection information satisfy this criterion.
For example, in Carver v. Bonds (2005) 135 Cal.App.4th 328 (Carver), a podiatrist sued
the publisher of a newspaper for statements in an article that suggested he exaggerated his
experience treating famous athletes to market his practice. The appellate court affirmed
dismissal of the action as a SLAPP, reasoning that the statements of fact and opinion in
the article were consumer protection information. (Id. at pp. 343-344; see also Wong,
supra, 189 Cal.App.4th 1354 [posting on Yelp Web site criticizing dentist involved a
matter of public interest]; Gilbert v. Sykes (2007) 147 Cal.App.4th 13, 23 (Gilbert)
[statements made on Web site created by a patient in which she criticized her plastic
surgeon were about a matter of public interest].)
       But the anti-SLAPP statute does not protect only statements made about
significant issues, such as consumer protection. In Nygård, the court held that, ― ‗an
issue of public interest‘ within the meaning of [Code of Civil Procedure] section 425.16,
subdivision (e) is any issue in which the public is interested. In other words, the issue
need not be ‗significant‘ to be protected by the anti-SLAPP statute—it is enough that it is
one in which the public takes an interest.‖ (Nygård, supra, 159 Cal.App.4th at p. 1042.)
The defendants in Nygård were the plaintiff‘s former employee and a Finnish magazine
to which the employee gave an interview in which he disparaged his former employer.
The employer sued the employee and the magazine for defamation. The appellate court
affirmed the order striking the complaint as a SLAPP, based on evidence that there ―was
‗extensive interest‘ in Nygård—‗a prominent businessman and celebrity of Finnish
extraction‘—among the Finnish public. Further, defendants‘ evidence suggests that there
is particular interest among the magazine‘s readership in ‗information having to do with
Mr. Nygård‘s famous Bahamas residence which has been the subject of much publicity in
Finland.‘ The June 2005 article was intended to satisfy that interest.‖ (Id. at p. 1042; see


                                             10
also Seelig v. Infinity Broadcasting Corp. (2002) 97 Cal.App.4th 798, 807-808
[comments on a radio show about a contestant on the ―Who Wants To Marry A
Multimillionaire‖ television program were made in connection with an issue of public
interest within the meaning of the anti-SLAPP statute].)
       Here, the evidence established that Chen operated a number of dental offices in
California and Nevada, many of his patients were Chinese-Americans, he promoted
himself as the inventor of a unique dental procedure, he submitted press releases about
himself to World Journal, he wrote an autobiography which he distributed to people, and
he hoped to expand his practice to Taiwan but he failed the Taiwanese dental exam.
Under the reasoning of Nygård, Chen was the subject of public interest at a minimum in
the Chinese-American community, much like Nygård was a subject of public interest
among the Finnish population. And under Carver, the opinions of other dentists about
Chen and his unique implant technique, as well as inferences to be drawn from the fact he
failed the Taiwanese dental exam, are in the nature of consumer protection information
and, as such, were matters of public interest.

B.     Chen Has Not Shown a Probability of Success on the Merits

       We next turn to the second step of the analysis – whether Chen has established a
probability of prevailing on the merits. After addressing evidentiary issues that
necessarily frame our analysis, we conclude that Chen has not made the requisite
showing.

       1.     The Challenged Evidentiary Rulings

              a.     The Blanket Evidentiary Rulings

       In support of its motion, World Journal submitted declarations of its attorney and
10 employees, all of which are included in the appellate record. In opposition to the
motion, Chen submitted his own declaration, which is not part of the record on appeal
(and the declaration of expert witness John Miller, which we discuss in the next part).


                                             11
Chen contends the trial court abused its discretion in making the following blanket
evidentiary ruling: ―[World Journal‘s] hearsay and relevan[ce] objections to the Chen
declaration are sustained. [Chen‘s] objections to [World Journal‘s] evidence are
overruled.‖ We disagree.
        We generally review trial court evidentiary rulings for abuse of discretion.
(Twenty-Nine Palms Enterprises Corp. v. Bardos (2012) 210 Cal.App.4th 1435, 1447
(Twenty-Nine Palms).) Even under that standard, the erroneous admission or exclusion
of relevant evidence cannot be the basis of a reversal unless the error resulted in a
miscarriage of justice. (Evid. Code, §§ 353, 354; San Lorenzo Valley Community
Advocates for Responsible Education v. San Lorenzo Valley Unified School Dist. (2006)
139 Cal.App.4th 1356, 1419 [exercise of discretion in admitting or excluding evidence
will not be disturbed ― ‗except on a showing that the trial court exercised its discretion in
an arbitrary, capricious, or patently absurd manner that resulted in a miscarriage of
justice . . . .‘ ‖].)
        Summarily ruling on numerous evidentiary objections has become a common and
efficient practice in law and motion courts. (Twenty-Nine Palms, supra, 210 Cal.App.4th
at p. 1447.) In Cole v. Town of Los Gatos (2012) 205 Cal.App.4th 749, 764, fn. 6, the
court held: ―[W]here a trial court is confronted on summary judgment with a large
number of nebulous evidentiary objections, a fair sample of which appear to be meritless,
the court can properly overrule, and a reviewing court ignore, all of the objections on the
ground that they constitute oppression of the opposing party and an imposition on the
resources of the court.‖ By contrast, in Twenty-Nine Palms, also an appeal from a
summary judgment, the court criticized the practice, holding that a blanket ruling
sustaining all objections to the appellant‘s evidence without reasoning was an abuse of
discretion given ―the problematic nature of some of the objections‖ in that case. (Cole,
supra, at p. 1449; see also Nazir v. United Airlines, Inc. (2009) 178 Cal.App.4th 243, 255
[blanket ruling on 763 out of 764 objections was an abuse of discretion where some of
the objections did not assert a basis for the objection; others were to the opposing party‘s
brief, not his evidence; others were to matters clearly within the party‘s knowledge such

                                             12
as his religion, skin color and national origin; others were simply frivolous].) However,
the Twenty-Nine Palms court found the error harmless because there was no reasonable
probability that the result would have been more favorable to the appellant in the absence
of the error. (Twenty-Nine Palms, at p. 1449.)
       Here, we need not decide whether the practice of blanket rulings on numerous
evidentiary objections was in and of itself an abuse of discretion. Chen has not argued
the merits of each individual objection or categories of objections and has not shown that
any evidence was improperly excluded or admitted. Fundamentally, without a copy of
Chen‘s declaration in the appellate record, we are not able to review any of the objections
sustained by the trial court. Accordingly, he has not shown the requisite miscarriage of
justice – i.e., that he would have obtained a more favorable result had the trial court ruled
on each objection individually.

              b.      Miller’s Declaration

       In support of his opposition to the anti-SLAPP motion, Chen submitted the
purported declaration of John Miller, a professor emeritus in the School of Journalism at
Ryerson University in Toronto, Canada. The trial court sustained respondents‘ objection
to Miller‘s declaration on the ground that it did not comply with Code of Civil Procedure
section 2015.5 (section 2015.5), which requires that a declaration executed outside of
California state ―that it is so certified or declared under the laws of the State of
California.‖ (Italics added; see also Kulshrestha v. First Union Commercial Corp.
(2004) 33 Cal.4th 601, 605 (Kulshrestha) [―Section 2015.5 specifies that a declaration
must either reveal a ‗place of execution‘ within California, or recite that it is made ‗under
the laws of the State of California.‘ ‖].)6 Chen challenges this ruling. We find no error.

6      Subdivision (b) of section 2015.5 suggests the exact language to include over the
signature line of a declaration executed outside of California: ―I certify (or declare)
under penalty of perjury of the laws of the State of California that the foregoing is true
and correct.‖ We note that the Miller document also did not comply with California
Rules of Court, rule 2.108 because it was not double or one and one-half spaced, and the
lines were not consecutively numbered.
                                              13
       The purpose of section 2015.5 ―is to streamline the oath or affirmation procedure
in order to hold one legally responsible for information given in an official document.
[Citation.] The statute eliminates many of the technicalities and formalities which made
prosecutions for perjury difficult.‖ (People v. Flores (1995) 37 Cal.App.4th 1566, 1572-
1573 (Flores).) Under some circumstances, failure to comply with section 2015.5 has
been found to be a harmless, technical error. (See, e.g., Flores, at pp. 1573-1576 [where
preprinted driver‘s license form executed in California stated, ―I hereby certify under
penalty of perjury under the laws of the State of California,‖ the form substantially
complied with § 2015.5 notwithstanding perjury defendant‘s failure to indicate the place
he executed the form].) But our Supreme Court has held that out of state declarations
that do not comply with section 2015.5 are ―not deemed sufficiently reliable for purposes
of that statute, unless they follow its literal terms.‖ (Kulshrestha, supra, 33 Cal.4th at
p. 611 [declaration executed in Ohio and signed under penalty of perjury was not
admissible to support a motion for summary judgment because it did not certify that the
contents were true ―under the laws of the State of California‖].)
       Here, the following phrase appears above Miller‘s signature on the last page of the
document: ―I declare under penalty of perjury that the foregoing is true and correct. [¶]
Sworn this 15th day of August in Port Hope, ON, Canada.‖ Inasmuch as Miller‘s
declaration was executed in Canada, the failure to certify or declare that it was executed
―under penalty of perjury under the laws of the State of California‖ was a fatal defect and
the trial court properly sustained respondents‘ objection to it on that ground.
       We turn next to the merits of Chen‘s defamation-based claims as limited by the
trial court‘s rulings on the Chen and Miller declarations.




                                             14
       2.     Chen Is a Public Figure

       The complaint alleges causes of action for trade libel, libel per se, libel and false
light. Each of these torts is a species of defamation.7 In addition to having to prove that
the challenged statements are false (which we discuss in greater detail in the next
section), a public figure plaintiff must prove by clear and convincing evidence that the
defendant acted with actual malice when he or she uttered the statements. (Gilbert,
supra, 147 Cal.App.4th at p. 26; see also Christian Research Institute v. Alnor (2007)
148 Cal.App.4th 71, 76 (Christian).) We agree with World Journal that Chen is at least a
limited public figure.
       Gilbert is instructive. In that case, Gilbert sued her plastic surgeon, Sykes, for
malpractice. Gilbert had also created a Web site on which she discussed plastic surgery
in general, and expressed her dissatisfaction with Sykes in particular. Sykes filed a multi-
tort cross-complaint against Gilbert alleging he was defamed as a result of false
statements Gilbert made on her Web site. The trial court denied the anti-SLAPP motion,
finding that Sykes established a probability of prevailing on the merits of his cross-
complaint. The appellate court reversed. Among other things, it found Sykes to be an
―archetypical example of a ‗limited purpose‘ or ‗vortex‘ public figure,‖ and therefore he
had the burden of proving that the statements made on Gilbert‘s Web site were both false

7       As relevant here, libel is ―a false and unprivileged [written] publication . . . , which
exposes any person to hatred, contempt, ridicule, or obloquy, or which causes him to be
shunned or avoided, or which has a tendency to injure him in his occupation.‖ (Civ.
Code, § 45.) Libel per se is ―[a] libel which is defamatory of the plaintiff without the
necessity of explanatory matter . . . .‖ (§ 45a.) For libel per se, the test is not whether a
written statement can only be reasonably viewed as defamatory, but whether it is
reasonably susceptible of a defamatory meaning on its face. (MacLeod v. Tribune
Publishing Co. (1959) 52 Cal.2d 536, 549; see also Wong, supra, 189 Cal.App.4th at
p. 1372 [statements can be libelous despite the possibility of an innocent, nondefamatory
interpretation].) Trade libel ―encompasses ‗all false statements concerning the quality of
services or product of a business which are intended to cause that business financial harm
and in fact do so.‘ [Citation.]‖ (ComputerXpress, Inc. v. Jackson, supra, 93 Cal.App.4th
at p. 1010.) The elements of a ―false light‖ claim are a false, defamatory, unprivileged
communication that has a tendency to injure or cause special damage. (Hawson, supra,
209 Cal.App.4th at p. 277.)
                                              15
and published with actual malice. (Gilbert, supra, 147 Cal.App.4th at pp. 17-18, 25.)
The court explained that, to characterize a defamation plaintiff as a limited purpose
public figure, ― ‗the plaintiff must have undertaken some voluntary act through which he
or she sought to influence resolution of [a] public issue. In this regard it is sufficient that
the plaintiff attempts to thrust him or herself into the public eye. And finally, the alleged
defamation must be germane to the plaintiff‘s participation in the controversy.‘
[Citation.]‖ (Id. at p. 24.) The court found Sykes had affirmatively placed himself into
the controversy over the relative merits of plastic surgery by writing articles in medical
journals and beauty magazines, appearing on local television shows ―touting the virtues
of cosmetic and reconstructive surgery,‖ testifying as an expert witness on the subject and
advertising his services in the local media. (Id. at p. 25.) It was not necessary to show
that Sykes actually achieved some level of prominence in the public debate; it was
sufficient that he attempted to thrust himself into the public eye. (Ibid.)
       Here, World Journal introduced into evidence printed pages from Chen‘s Web site
promoting his dental practice, his new ―five-in-one‖ implant technique, and seminars he
has given on that technique. Chen‘s Web site describes him as ―world renowned‖ and
lists the accolades Chen has received for his work. World Journal also introduced a
number of ads and press releases Chen placed in Chinese language publications touting
his expertise. Finally, World Journal introduced a portion of Chen‘s autobiography, a
copy of which he gave to a World Journal employee.
       As in Gilbert, the evidence that Chen promoted himself as the inventor of a unique
dental implant technique, advertised his services and seminars which he gave on his new
technique in the local media, distributed press releases about himself and wrote an auto-
biography which he distributed, provide compelling proof that Chen undertook
affirmative action to create and influence a public controversy – the merits of the
traditional dental implant method versus his new technique. As such, he was a limited
public figure and had to show by clear and convincing evidence that World Journal acted
with actual malice to demonstrate a probability of prevailing on his defamation-based
claims.

                                              16
       3.     Chen Has Not Shown That World Journal Acted With Actual Malice

       A libel defendant acts with malice when he or she knowingly publishes a false
statement, or a statement as to which he or she entertained a serious doubt as to its
truthfulness. (Christian, supra, 148 Cal.App.4th at p. 81.) The test is not whether a
reasonably prudent man would have published, or would have investigated before
publishing. ― ‗ ―There must be sufficient evidence to permit the conclusion that the
defendant in fact entertained serious doubts as to the truth of his publication.‖ [Citation.]
Lack of due care is not the measure of liability, nor is gross or even extreme negligence.‘
[Citation.] Thus ‗mere failure to investigate the truthfulness of a statement, even when a
reasonably prudent person would have done so, is insufficient‘ to demonstrate actual
malice.‖ (Id. at p. 90.)
       As we explain in the next part, Chen has not established that the challenged
statements are provably false or defamatory. But even if he had done so, the record is
devoid of any showing that World Journal knew they were false or entertained a serious
doubt as to their truthfulness.

       4.     Chen Has Not Shown That the Challenged Statements Are False or
              Defamatory

       Although distinct torts, trade libel and defamation are similar in that both impose
liability for publication to third parties of a false statement. (Polygram Records, Inc. v.
Superior Court (1985) 170 Cal.App.3d 543, 549; see also Gilbert, supra,
147 Cal.App.4th at p. 27 [no recovery for defamation without a falsehood].) ― ‗[T]o state
a defamation claim that survives a First Amendment challenge, plaintiff must present
evidence of a statement of fact that is provably false. [Citation.] ―Statements do not
imply a provably false factual assertion and thus cannot form the basis of a defamation
action if they cannot ‗ ―reasonably [be] interpreted as stating actual facts‖ about an
individual.‘ [Citations.] Thus, ‗rhetorical hyperbole,‘ ‗vigorous epithet[s],‘ ‗lusty and
imaginative expression[s] of . . . contempt,‘ and language used ‗in a loose, figurative

                                             17
sense‘ have all been accorded constitutional protection. [Citations.]‖ [Citation.] The
dispositive question . . . is whether a reasonable trier of fact could conclude that the
published statements imply a provably false factual assertion.‘ [Citation.]‖ (Gilbert,
supra, at p. 27.) Unlike the clear and convincing proof required for actual malice, a
defamation plaintiff need only show falsity by a preponderance of the evidence to
overcome an anti-SLAPP motion. (Christian, supra, 148 Cal.App.4th at p. 76.)
       To recover for defamation arising out of a news report, the plaintiff ―must
establish that the news report was false, defamatory, and unprivileged, and that it had a
natural tendency to injure or that it caused special damage. [Citations.] In response to an
anti-SLAPP motion, however, [the plaintiff‘s] burden of proof is admittedly low,
requiring that she introduce substantial evidence of each element on which an ultimate
verdict in her favor could be affirmed.‖ (Young v. CBS Broadcasting, Inc. (2012)
212 Cal.App.4th 551, 559.) If the ―substance, the gist, the sting of the libelous charge‖ is
justified, a ―slight inaccuracy in the details will not prevent a judgment for the defendant,
if the inaccuracy does not change the complexion of the affair so as to affect the reader of
the article differently . . . [Citations.]‖ (Gilbert, supra, 147 Cal.App.4th at p. 28.)
       Although a publication must contain a false statement of fact, not opinion, before
it may be deemed libelous (Campanelli v. Regents of University of California (1996)
44 Cal.App.4th 572, 578 (Campanelli)), a defamatory statement which is couched as an
opinion but which may be understood as a factual assertion is actionable. (Moyer v.
Amador Valley J. Union High School Dist. (1990) 225 Cal.App.3d 720, 723, fn. 1, 725-
726 [statements in a high school student newspaper that the plaintiff, a teacher at the
school, was a ―babbler‖ and the ―worst‖ teacher at the school were nonactionable
opinions].)
       ―[W]hether a statement is reasonably susceptible to a defamatory interpretation is
a question of law for the trial court.‖ (Smith v. Maldonado (1999) 72 Cal.App.4th 637,
647.) Likewise, whether an allegedly defamatory statement is either fact or opinion is a
question of law. (Campanelli, supra, 44 Cal.App.4th at p. 578.) Courts look to the
totality of the circumstances to assess the natural and probable effect of the statement on

                                              18
the average reader. The court must go beyond the language itself, however, and ― ‗look
at the nature and full content of the communication and to the knowledge and
understanding of the audience to whom the publication was directed.‘ [Citation.]‖ (Ibid.)
       Based on the appellate record in this case, and in light of the above cited
authorities, we cannot say that the challenged statements are false. Because Chen‘s
declaration attesting to the falseness of the challenged statements is not in the appellate
record, there is no evidence in the record that the statements are false. Thus, Chen has
failed to show the requisite probability of success on the merits of his claims to overcome
an anti-SLAPP motion.
       Even if we accept some evidentiary basis for Chen‘s challenge to the truth of each
of the challenged statements, we are not persuaded that the trial court was wrong in its
conclusion that the challenged statements are each either not demonstrably false, a matter
of opinion, not defamatory or a combination of the three things:


          o The characterization of Chen as ―famous‖ is a matter of opinion. Even if it
              were a statement of fact, it is not reasonably susceptible of a defamatory
              interpretation – i.e., an interpretation that would expose Chen to hatred,
              contempt, ridicule, or obloquy, or cause him to be shunned or avoided, or
              tend to injure Chen in his occupation. (See Civ. Code, § 45 [―Libel is a
              false and unprivileged publication by writing, . . . which exposes any
              person to hatred, contempt, ridicule, or obloquy, or which causes him to be
              shunned or avoided, or which has a tendency to injure him in his
              occupation.‖].)
          o The statement that Chen had to surpass legal barriers to be able to practice
              dentistry in China is not false –there is no dispute that Chen had to pass the
              Taiwanese dental exam before he could practice there. Pairing that
              statement with the second clause of the sentence – to ―avoid being the
              famous doctor without a license‖ – does not transform the statement into a
              falsehood. The gist of the statement was essentially true – Chen had to pass

                                             19
   the Taiwanese dental exam in order to practice in Taiwan. In any case, the
   statement is not reasonably susceptible of a defamatory interpretation.
o The suggestion that ―some dentists are suggesting‖ that Chen ―may‖ have
   failed the Taiwanese dental exam because of his poor Chinese language
   skills is a statement of opinion, not fact. Even if Chen‘s Chinese language
   skills were not the reason that he failed, the gist of the statement – that he
   failed the exam – is accurate. (See Gilbert, supra, 147 Cal.App.4th at p. 28
   [a ―slight inaccuracy in the details will not prevent a judgment for the
   defendant, if the inaccuracy does not change the complexion of the affair so
   as to affect the reader of the article differently . . .‖].)
o The statements that Chen owns eight clinics in the United States and has an
   annual income of $500 million are not reasonably susceptible of a
   defamatory interpretation, even if inaccurate, because the gist of the
   statement is true: Chen is a successful dentist and owns a number of clinics
   in the United States.
o The statements that (1) ―Tsai I-Min, once taught [Chen], who was a student
   of the Department of Dentistry when he was studying periodontal disease at
   Harvard‖ and (2) ―Mr. Tsai I-Min still remembers the first question that
   [Chen] asked him – ‗How much do Taiwanese dentists earn?‘ rather than
   any dental professional question,‖ are not reasonably susceptible of a
   defamatory interpretation, even if not true.
o The statement that Chen‘s Las Vegas clinic closed ―due to medical
   conflicts‖ is not reasonably susceptible of a defamatory interpretation
   because the phrase ―medical conflicts‖ is so ambiguous as to have almost
   no meaning.
o The statement, ―Perhaps it can be said that [Chen] has already felt that there
   are too many risks with operating his clinic in America, so he has decided
   to come back to Taiwan for a better career,‖ is speculation, not a statement
   of fact.

                                    20
            o The statement that Chen had already invested money in a clinic in Taiwan
               is not false; Chen challenges only the statement that he ―prepared [this
               clinic] for his nephew who just graduated from the Department of Dentistry
               in Taiwan.‖ Instead, Chen maintains he ―merely trained his nephew in his
               patented ‗Five-in-One‘ surgical method/technique.‖ Even if untrue, this
               statement is not reasonably susceptible of a defamatory interpretation.
            o The statement ―[Chen] reported . . .‖ in the article written by journalists Hui
               and Ching, is not false because it does not state (or even suggest) that Chen
               made any statement directly to them. Reporters may report based on
               sources other than the object of the story. In other words, the hearsay rule
               does not apply to newspapers. There is no dispute that Chen maintained his
               dental implant technique would shorten the time to complete an implant.
               The fact that Chen may never have been interviewed by these journalists
               does not establish that anything in their article was defamatory.
       Because none of the challenged statements is reasonably susceptible of a
defamatory interpretation, none can support a defamation-based cause of action and Chen
has failed to establish a likelihood that he will prevail on the merits of his claims for trade
libel, libel per se, libel, and false light.

       5.      Interference With Economic Advantage and Intentional Infliction of
               Emotional Distress

       Chen‘s fifth cause of action for interference with economic advantage and sixth
cause of action for intentional infliction of emotional distress are both based on the same
acts upon which his first through fourth causes of action are based – the allegedly false
and defamatory statements described above. In Gilbert, supra, 147 Cal.App.4th 13, the
court held that the collapse of the plaintiff‘s defamation claim spelled the demise of all
other causes of action which arose from the same publication, including intentional and
negligent interference with economic advantage and intentional infliction of emotional
distress. (Id. at p. 34, quoting Fellows v. National Enquirer, Inc. (1986) 42 Cal.3d 234,

                                               21
245[― ‗ ―to allow an independent cause of action for the intentional infliction of
emotional distress, based on the same acts which would not support a defamation action,
would allow plaintiffs to do indirectly what they could not do directly. It would also
render meaningless any defense of truth or privilege‖ ‘ ‖].) Under Gilbert, the loss of
Chen‘s first through fourth causes of action carries with it his fifth and sixth causes of
action, as well.

C.       The Communications Decency Act

         Inasmuch as we have found that Chen has not shown a reasonably probability of
prevailing on the merits of his claims for other reasons, we need not decide whether his
claims are also barred by the Communications Decency Act.

D.       The Order Awarding Attorney Fees

         Because we affirm the order dismissing the complaint as a SLAPP, we need not
address Chen‘s contention that reversal of the order requires reversal of the attorney fee
award.
                                      DISPOSITION

         The judgment is affirmed. Respondents shall recover their costs on appeal.




                                                  RUBIN, J.
WE CONCUR:




               BIGELOW, P. J.




               FLIER, J


                                             22